Name: 96/7/EC: Commission Decision of 14 December 1995 amending Decision 80/862/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of potato breeding material
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  agricultural policy;  means of agricultural production;  European Union law;  cooperation policy;  trade
 Date Published: 1996-01-04

 Avis juridique important|31996D000796/7/EC: Commission Decision of 14 December 1995 amending Decision 80/862/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of potato breeding material Official Journal L 002 , 04/01/1996 P. 0029 - 0029COMMISSION DECISION of 14 December 1995 amending Decision 80/862/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of potato breeding material (96/7/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 95/41/EC (2), and in particular Article 14 (1) thereof,Having regard to the requests made by the Member States,Whereas, in principle, pursuant to Directive 77/93/EEC, potato material intended for planting, other than tubers, may not be introduced into any Member State and potato tubers intended for planting may only be introduced into the Member States where they belong to officially accepted varieties or to advance selections;Whereas, in the Member States, there is a need to import potato material, including tubers, for work on varietal selection, or for gene conservation or official scientific research purposes;Whereas the Commission has established that, on the basis of the information currently available, there is, under such circumstances, no risk of spreading harmful organisms provided that certain technical conditions are satisfied;Whereas by Decision 80/862/EEC (3), as last amended by Decision 91/22/EEC (4), the Commission has already granted such a derogation to the Member States for a period which expires on 31 December 1995;Whereas no information has been received in the meantime giving cause for the derogation to be restricted to the abovementioned period;Whereas the Member States should therefore be authorized to provide for derogations in respect of potato breeding material for a further period;Whereas the authorization will be extended unless new information gives cause for its revision;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1 In the first sentence of Article 2 of Decision 80/862/EEC, '1995` is hereby replaced by '1996`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 14 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 26, 31. 1. 1977, p. 20.(2) OJ No L 182, 2. 8. 1995, p. 17.(3) OJ No L 248, 19. 9. 1980, p. 25.(4) OJ No L 13, 18. 1. 1991, p. 21.